             Case 1:18-vv-01634-UNJ Document 37 Filed 01/22/20 Page 1 of 2




            In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1634V
                                         UNPUBLISHED


    W.B.,                                                     Chief Special Master Corcoran

                         Petitioner,                          Filed: November 25, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Guillain-Barre Syndrome (GBS)
                        Respondent.


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

       On October 23, 2018, W.B. filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barré Syndrome (GBS) as a result of
receiving an influenza vaccination, on September 12, 2016. Petition at 1. Petitioner
further alleges that he received the vaccination in the United States, that he suffered the
residual effects of his GBS for more than six months, and that neither he nor any other
party has filed a civil action or received compensation for his GBS. Id. at 13-14. The
case was assigned to the Special Processing Unit of the Office of Special Masters.




1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        Case 1:18-vv-01634-UNJ Document 37 Filed 01/22/20 Page 2 of 2



        On November 22, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report (ECF No. 30) at 1. Specifically, Respondent found that based on the
medical records: Petitioner has satisfied the criteria set forth in the revised Vaccine
Injury Table and the Qualifications and Aids to Interpretation; onset of GBS occurred
between three and forty-two days after receipt of the seasonal flu vaccination with no
there is no apparent alternative cause; and, the medical records demonstrate that
Petitioner has experienced the residual effects of his GBS for more than six months. Id.
at 5, (citing 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15)). Respondent determined, “based on
the case record as it now stands, [P]etitioner has satisfied all legal prerequisites for
compensation under the Act.” Id., (citing 42 U.S.C. § 300aa-13(a)(1)(B); 42 U.S.C.
§ 300aa-11(c)(1)(D)(I)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2
